Exhibit 10.135

SUBORDINATION AGREEMENT

SUBORDINATION AGREEMENT dated as of October      , 2006 , 2006, made by Vision
Opportunity Master Fund, Ltd., a      (the “Subordinated Creditor”), Halo
Technology Holdings, Inc, a Nevada corporation (formerly known as Warp
Technology Holdings, Inc.) (the “Borrower”) and the subsidiaries of the Borrower
listed on Schedule I hereof (the “Subsidiaries” and together with the Borrower,
the “Obligors”), in favor of Fortress Credit Corp., as agent for the Senior
Lenders referred to below under the Credit Agreement referred to below (“the
"Senior Agent”).

W I T N E S S E T H:

WHEREAS, the Obligors, certain lenders from time to time party to the credit
agreement (each such lender a “Senior Lender”) and the Senior Agent have entered
into a Credit Agreement dated as of August 2, 2005 and which was amended on
October 26, 2006 (such agreement, as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, pursuant to the Credit Agreement, each Senior Lender has agreed to make
certain Loans to the Borrower and grant certain financial accommodations to the
Borrower;

WHEREAS, the Borrower is indebted to the Subordinated Creditor in the principal
amount set forth in Schedule II hereto, such indebtedness being or to be
evidenced by a subordinated convertible promissory note, and made payable to the
order of the Subordinated Creditor in such principal amount (the “Subordinated
Note”), a copy of which is attached as Part I of Exhibit A hereto; and

NOW, THEREFORE, in consideration of the premises and as a condition to the
Senior Agent consenting to the Borrower incurring Indebtedness to the
Subordinated Creditor and the Senior Lenders granting certain financial
accommodations pursuant to the Credit Agreement, the Subordinated Creditor and
each Obligor hereby agree with the Senior Agent as follows:

SECTION 1.    Definitions.

(a)    Reference is hereby made to the Credit Agreement for a statement of the
terms thereof. Any capitalized term used herein and not defined shall have the
meaning assigned to it in the Credit Agreement.

(b)    In addition, as used in this Agreement, the following terms shall have
the respective meanings indicated below, such meanings to be applicable equally
to both the singular and plural forms of such terms:

"Agreement” means this Subordination Agreement.

"Bankruptcy Code” means the U.S. Bankruptcy Code of 1978, as amended.

"Conversion Option” means the option of the Subordinated Creditor to exercise
its rights to convert the Subordinated Obligations it holds into the Capital
Stock of the Borrower pursuant to the terms and conditions of the Subordinated
Note.

"Capital Stock” means with respect to any Person, any and all shares, interests,
quotas, participations or ownership rights in or other equivalents (however
designated, whether voting or nonvoting, ordinary or preferred) in the equity or
capital of such Person, now or hereafter outstanding, and any and all rights,
warrants or options exchangeable for or convertible into any thereof.

"Existing Subordinated Obligations” means the obligations of the Borrower to (i)
certain existing subordinated notes, the holders of which entered into that
certain intercreditor and subordination agreement dated as of August 2, 2005
among the Borrower, the Subsidiaries, the Senior Agent and Fortress Credit Corp.
(as senior lender) and (ii) certain existing subordinated notes, the holders of
which entered into that certain intercreditor and subordination agreement dated
as of October 26, 2005 among the Borrower, the Subsidiaries, the Senior Agent
and Fortress Credit Corp. (as senior lender).

"Finance Party” means each Senior Lender and the Senior Agent.

"Insolvency Proceeding” means (a) any Obligor commences any case, proceeding or
other action (i) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization, conservatorship
or relief of debtors, seeking to have an order for relief entered with respect
to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (ii) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or any Obligor
making a general assignment for the benefit of its creditors; or (b) there being
commenced against any Obligor any case, proceeding or other action of a nature
referred to in clause (a) above which (i) results in the entry of an order for
relief or any such adjudication or appointment or (ii) remains undismissed,
undischarged or unbonded for a period of sixty (60) days; or (c) there being
commenced against any Obligor or any of its subsidiaries any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets which
results in the entry of an order for any such relief which shall not have been
vacated, discharged, or stayed or bonded pending appeal within sixty (60) days
from the entry thereof; or (d) any Obligor taking any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clause (a), (b) or (c) above; or (e) any Obligor generally not
paying, or being unable to pay, or admitting in writing its inability to pay,
its debts as they become due.

"Paid in Full” means the full irrevocable and indefeasible payment in cash, in
immediately available funds, of all the Senior Obligations (whether or not any
of the Senior Obligations shall have been voided, disallowed or subordinated
pursuant to any provision of the Bankruptcy Code, any applicable state
fraudulent conveyance law, fraudulent transfer, preferences or other avoidable
transfers or any other law in connection with an Insolvency Proceeding or
otherwise) after (i) all principal of the Loans, interest thereon (including
interest accruing subsequent to the filing of any petition initiating any
Insolvency Proceeding, whether or not a claim for such interest is allowed in
any such proceeding) and all other Senior Obligations shall have been paid in
full in cash, in immediately available funds and (ii) the Senior Agent (in
either of its capacities, as agent or security agent under the Credit Agreement)
shall have received cash collateral in such amounts as the Senior Agent
determines are reasonably necessary to secure the Finance Parties from loss,
cost, damage or expense, including attorneys’ fees and expenses, in connection
with any contingent Senior Obligations, including checks or other payments
provisionally credited to the Senior Obligations and/or as to which the Finance
Parties have not yet received final irrevocable and indefeasible payment. The
expressions “prior payment in full,” “payment in full,” “paid or satisfied in
full” and “paid in full” (whether or not such expressions are capitalized) and
other similar phrases shall have correlative meanings.

"Person” means any individual, partnership, corporation, business trust, joint
stock company, trust, incorporated association, joint venture, governmental
agency or other entity of whatever nature.

"Senior Documents” means the Credit Agreement and the other Finance Documents,
each as amended, extended, refunded, refinanced, replaced or otherwise modified
from time to time.

"Senior Obligations” means all indebtedness, obligations and other liabilities
of any Obligor now or hereafter existing in favor of any Finance Party under the
Credit Agreement and the other Senior Documents (in each case, as amended or
otherwise modified from time to time), whether for principal, interest
(including interest accruing subsequent to the filing of any petition initiating
any Insolvency Proceeding, whether or not a claim for such interest is allowed
in any such proceeding), guaranteed obligations, premiums, indemnities, fees,
costs, expenses (including, without limitation, auditor, legal and other
professional fees, costs and expenses, and including, without limitation, fees,
costs and expenses accruing subsequent to the filing of any petition initiating
any Insolvency Proceeding, whether or not a claim for such fees, costs and
expenses is allowed in any such proceeding), or otherwise, in each case whether
now existing or hereafter arising, direct or indirect, absolute or contingent,
joint or several, secured or unsecured, matured or unmatured, monetary or
nonmonetary, liquidated or unliquidated, acquired outright, conditionally or as
collateral security from another, all other indebtedness and liabilities now or
hereafter existing in favor of any Finance Party under the Senior Documents, and
all extensions, renewals, refundings, replacements and modifications of any of
the foregoing.

"Subordinated Documents” means the Subordinated Note attached as Part I of
Exhibit A, the subscription agreement described in Schedule III hereto and
attached as Part II of Exhibit A and any other instrument or document described
in Schedule III hereto.

“Subordinated Note Maturity Date” means October 11, 2009.

"Subordinated Obligations” means all indebtedness, obligations and other
liabilities of the Borrower or any other Obligor now or hereafter existing in
favor of the Subordinated Creditor, whether created directly or acquired by
assignment or otherwise, all interest thereon and all fees, premiums, costs,
expenses and other amounts payable in respect thereof, whether now existing or
hereafter arising, direct or indirect, absolute or contingent, joint or several,
secured or unsecured, matured or unmatured, monetary or nonmonetary, liquidated
or unliquidated, acquired outright, conditionally or as collateral security from
another and all other indebtedness or other liabilities under the Subordinated
Documents, including, without limitation, all such indebtedness, obligations and
other liabilities of any Obligor under or in respect of (i) subrogation rights
under any guaranty or any other rights to be subrogated to the rights of the
holders of the Senior Obligations in respect of payments or distributions of
assets of, or ownership interests in, the Borrower made on the Senior
Obligations, (ii) any compensation, management fees or consulting fees payable
by the Borrower to the Subordinated Creditor or any other Obligor, (iii) any
Capital Stock (or warrants, options or other rights for the purchase thereof) in
the Borrower issued or sold to the Subordinated Creditor, whether by dividend,
redemption, repurchase or otherwise, as provided under the organizational
documents of the Borrower or under any other agreement (including, without
limitation, the Subordinated Documents), instrument or document, (iv) the
purchase, lease or license by the Borrower of property or services from the
Subordinated Creditor or (v) the sale of or option to sell any assets by the
Borrower to the Subordinated Creditor.

"UCC” means the New York Uniform Commercial Code in effect from time to time.

SECTION 2.    Agreement to Subordinate. The Subordinated Creditor and each
Obligor agrees that the Subordinated Obligations are and shall be junior and
subordinate, to the extent and in the manner hereinafter set forth, in right of
payment to the prior Payment in Full of the Senior Obligations. For the purposes
of this Agreement, if an Insolvency Proceeding with respect to an Obligor shall
have been commenced on or prior to the second Business Day following the 91st
day following the payment in full of the Senior Obligations, then the Senior
Obligations shall not be deemed to have been Paid in Full until such time as the
Senior Obligations are subsequently Paid in Full.

SECTION 3.    Restrictions on Payments and Actions. The Subordinated Creditor
will not ask, demand, sue for, take or receive, directly or indirectly, from the
Borrower or any other Obligor, in cash or other property, by set-off, by
realizing upon collateral or in any other manner, payment of, or security for,
any or all of the Subordinated Obligations unless and until the Senior
Obligations shall have been Paid in Full; provided, that, (a) the Subordinated
Creditor may accept and receive interest payments when due and payable under
Subordinated Documents provided, that such payments are made by the issuance of
common Capital Stock in the Borrower to the Subordinated Creditor (and for the
avoidance of doubt no cash payments are made by the Borrower to the Subordinated
Creditor); or (b) the Subordinated Creditor is issued Capital Stock in the
Borrower pursuant to the exercise of the Conversion Option in accordance with
the terms of the Subordinated Documents. Except as provided in the preceding
sentence, the Borrower hereby agrees that it shall not make any payment (cash,
property, Capital Stock or otherwise) on the Subordinated Obligations to the
Subordinated Creditor unless consented to in writing by the Senior Agent (which
shall be granted at the Senior Agent’s sole and absolute discretion) or as
otherwise expressly permitted under this Agreement.

SECTION 4.    Additional Provisions Concerning Subordination. Each of the
Subordinated Creditor and the Obligors agree as follows:

(a)    In the event of any Insolvency Proceeding relating to any Obligor,

(i) any payment or distribution of any kind or nature (whether in cash,
securities or other property) which otherwise would be payable or deliverable
upon or with respect to any of the Subordinated Obligations shall be paid or
delivered directly to the Senior Agent for application (in the case of cash) to,
or as collateral (in the case of securities or other non-cash property) for, the
payment or prepayment of the Senior Obligations until the Senior Obligations
shall have been indefeasibly Paid in Full;

(ii) the Senior Agent may, and is hereby irrevocably authorized and empowered
(in its own name or in the name of the Subordinated Creditor or otherwise), but
shall have no obligation, to, (A) demand, sue for, collect and receive every
payment or distribution referred to in clause (i) of subsection (a) of this
Section 4 and (B) file claims and proofs of claim in any statutory or
non-statutory proceeding in respect of the Subordinated Obligations and take
such other action (including, without limitation, voting the Subordinated
Obligations) as the Senior Agent may deem necessary or advisable for the
exercise or enforcement of any of the rights or interests of the Senior Agent
hereunder; provided, that if the Senior Agent has not filed such proof of claims
in respect of the Subordinated Obligations five (5) days prior to the expiration
of the applicable period to file such proof of claims, the Subordinated Creditor
may file proof of claims in respect of the Subordinated Obligations prior to the
expiration of the applicable period to file such proof of claims; and

(iii) the Subordinated Creditor will duly and promptly take such action as the
Senior Agent may request at the expense of the Borrower (A) to collect the
Subordinated Obligations for the account of the Finance Parties and to file
appropriate claims or proofs of claim with respect thereto, (B) to execute and
deliver to the Senior Agent such powers of attorney, assignments or other
instruments as the Senior Agent may request in order to enable it to enforce any
and all claims with respect to, and any security interests and other liens
securing payment of, the Subordinated Obligations, and (C) to collect and
receive any and all payments or distributions which may be payable or
deliverable upon or with respect to the Subordinated Obligations.

(b)    All payments or distributions upon or with respect to the Subordinated
Obligations which are received by the Subordinated Creditor contrary to the
provisions of this Agreement shall be received in trust for the benefit of the
Senior Agent (on behalf of the Finance Parties), shall be segregated from other
funds and property held by the Subordinated Creditor and shall be forthwith paid
over to the Senior Agent in the same form as so received (with any necessary
indorsement) to be applied (in the case of cash) to or held as collateral (in
the case of securities or other non-cash property) for the payment or prepayment
of the Senior Obligations until the Senior Obligations shall have been
indefeasibly Paid in Full.

(c)    The Senior Agent is hereby authorized to demand specific performance of
this Agreement at any time when the Subordinated Creditor shall have failed to
comply with any of the provisions of this Agreement applicable to the
Subordinated Creditor whether or not the Obligors shall have complied with any
of the provisions hereof applicable to the Obligors, and the Subordinated
Creditor hereby irrevocably waives any defense based on the adequacy of a remedy
at law which might be asserted as a bar to such remedy of specific performance.

SECTION 5.    Legend; Further Assurances.

(a)    The Subordinated Creditor and the Borrower will cause the Subordinated
Note, the other Subordinated Documents and any other instrument hereafter
governing or evidencing any Subordinated Obligation to be indorsed with the
following legend:

"THE INDEBTEDNESS EVIDENCED BY THIS INSTRUMENT IS SUBORDINATED TO THE PRIOR
PAYMENT IN FULL OF THE SENIOR OBLIGATIONS (AS DEFINED IN THE SUBORDINATION
AGREEMENT HEREINAFTER REFERRED TO) PURSUANT TO, AND TO THE EXTENT PROVIDED IN,
THE SUBORDINATION AGREEMENT DATED OCTOBER 11, 2006, MADE BY THE SUBORDINATED
CREDITOR AND EACH OBLIGOR REFERRED TO THEREIN IN FAVOR OF FORTRESS CREDIT CORP.,
AS SENIOR AGENT, ALL AS REFERRED TO IN SUCH SUBORDINATION AGREEMENT.”

(b)    Each of the Subordinated Creditor and the Borrower will (i) mark its
books of account in such a manner as shall be effective to give proper notice of
the effect of this Agreement and (ii) in the case of any Subordinated Obligation
which is not evidenced by any instrument, upon the Senior Agent ‘s request cause
such Subordinated Obligations to be evidenced by an appropriate instrument or
instruments indorsed with the above legend. The Subordinated Creditor and each
Obligor will, at its expense and at any time and from time to time, promptly
execute and deliver all further instruments and other documents, and take all
further action, that may be necessary or, in the opinion of the Senior Agent,
desirable, or that the Senior Agent may request, in order to protect any right
or interest granted or purported to be granted hereby or to enable the Senior
Agent to exercise and enforce its rights and remedies hereunder.

SECTION 6.    Negative Covenants of the Subordinated Creditor. So long as any of
the Senior Obligations have not been Paid in Full, the Subordinated Creditor
(acting in its capacity as either a creditor of, or a holder of Capital Stock
in, the Borrower) will not, without the prior written consent of the Senior
Agent (which shall be granted at the Senior Agent’s sole and absolute
discretion):

(a)    (i) cancel or otherwise discharge any Subordinated Obligation except to
the extent such discharge occurs as a result of the Subordinated Creditor being
issued common Capital Stock in the Borrower pursuant to the Conversion Option in
accordance with the terms of the Subordinated Documents, (ii) subordinate any
Subordinated Obligation to any Indebtedness of any Obligor other than the Senior
Obligations and the Existing Subordinated Obligations, or (iii) obtain or
otherwise receive the benefit of any Lien on any collateral securing any of the
Subordinated Obligations, or obtain or otherwise receive the benefit of any
guaranty with respect to any of the Subordinated Obligations; other than a
judgment lien arising from the exercise of remedies by the Subordinated Creditor
expressly permitted by this Agreement;

(b)    sell, assign, pledge, encumber or otherwise dispose of any Subordinated
Obligation unless such sale, assignment, pledge, encumbrance or disposition is
made expressly subject to this Agreement;

(c)    permit any Subordinated Document or the terms of any Subordinated
Obligation to be amended or otherwise modified in any respect;

(d)    declare any or all of the Subordinated Obligations due and payable prior
to the later to occur (i) the date fixed therefor and (ii) the second Business
Day following the 91st day following the Payment in Full of the Senior
Obligations;

(e)    exercise any rights or remedies with respect to any Subordinated
Obligation, and without limiting the generality of the foregoing, take any legal
action to enforce its rights with respect to any Subordinated Obligation or any
of the Subordinated Documents, except as expressly permitted by this Agreement;

(f)    commence, or join with any creditor other than the Senior Agent in
commencing, any Insolvency Proceeding with respect to any Obligor;

(g)    seek to challenge, to avoid, to subordinate or to contest or directly or
indirectly to support any other Person in challenging, avoiding or contesting in
any judicial or other proceeding, including, without limitation, any Insolvency
Proceeding with respect to any Obligor, the priority, validity, extent,
perfection or enforceability of any Lien held by any holder of the Senior
Obligations in all or any part of the property or assets of any Obligor or the
validity, perfection or enforceability of any of the Senior Obligations; or

(h)    in connection with any Insolvency Proceeding, have any right whatsoever,
including, without limitation, to (i) object to any motion, application, request
for relief or join or intervene in any objection to any motion, application,
request, or plan, (ii) make or file or join any motion or application or submit
any plan or seek any relief in any form or join or intervene in any motion or
application or plan or request for relief in any form.

SECTION 7.    Obligations Unconditional.

(a)    All rights and interests of the Senior Agent hereunder, and all
agreements and obligations of the Subordinated Creditor and each Obligor
hereunder, shall remain in full force and effect irrespective of: (i) any lack
of validity or enforceability of any Senior Document or any other agreement or
instrument relating thereto, (ii) any change in the time, manner or place of
payment of, or in any other term in respect of, all or any of the Senior
Obligations, or any other amendment or waiver of or any consent to departure
from any Senior Document, (iii) any exchange or release of, or non-perfection of
any lien on or security interest in, any Collateral, or any release or amendment
or waiver of or consent to departure from any guaranty, for all or any of the
Senior Obligations, or (iv) any other circumstance which might otherwise
constitute a defense available to, or a discharge of, any Obligor in respect of
any of the Senior Obligations or the Subordinated Creditor or any Obligor in
respect of this Agreement.

(b)    This Agreement shall continue to be effective or shall be reinstated, as
the case may be, if at any time any payment of any of the Senior Obligations is
rescinded or must otherwise be returned by any Finance Party pursuant to a final
order of any court of competent jurisdiction, including, without limitation,
such order entered in any Insolvency Proceeding with respect to any Obligor,
pursuant to any applicable laws relating to fraudulent transfers, fraudulent
conveyances, preferences or other avoidable transfers or otherwise, all as
though such payment had not been made.

SECTION 8.    Consents

(a)    The Subordinated Creditor consents that, without the necessity of any
reservation of rights, and without notice to or further assent:

(i) any demand for payment of any Senior Obligations made by the Senior Agent or
any other Finance Party may be rescinded in whole or in part by the Senior Agent
or such other Finance Party, and any Senior Obligations may be continued, and
the Senior Obligations, or the liability of any Obligor or any other party upon
or for any part thereof, or any collateral security or guarantee therefor or
right of offset with respect thereto, or any obligation or liability of any
Obligor or any other party under any Finance Document or any other agreement,
may, from time to time, in whole or in part, be renewed, extended, modified,
accelerated, compromised, waived, surrendered, or released by the Finance
Parties; and

(ii) the Finance Documents may be amended, modified, extended, supplemented,
restated, refinanced, refunded, restructured or terminated, in whole or in part,
as the Finance Parties may deem advisable from time to time, and any collateral
security at any time held by the Senior Agent (or its agent or designee on its
and on each Senior Lender’s behalf) for the payment of any of the Senior
Obligations may be sold, exchanged, waived, surrendered or released.

(b)    Each Subordinated Creditor waives any and all notice of the creation,
renewal, extension or accrual of any of the Senior Obligations and notice of or
proof of reliance by any Finance Party upon this Agreement. The Senior
Obligations, and any of them, shall be deemed conclusively to have been created,
contracted or incurred in reliance upon this Agreement, and all dealings between
any Obligor, on the one hand, and the Senior Agent or any other Finance Party,
on the other hand, shall be deemed to have been consummated in reliance upon
this Agreement. The Subordinated Creditor acknowledges and agrees that the
Senior Lenders have relied upon the subordination provided for herein in
deciding to continue to make funds available to any Borrower under the Credit
Agreement. The Subordinated Creditor waives notice of or proof of reliance on
this Agreement and protest, demand for payment and notice of default.

(c)    Subject to the terms of this Agreement and the other Finance Documents,
the Senior Agent hereby consents to the Borrower and the other Obligors
executing and delivering, and performing their respective obligations under, the
Subordinated Documents and the Borrower incurring the Subordinated Obligations
under the Subordinated Documents which are attached as Parts I and II of
Exhibit A hereto.

SECTION 9.    Waivers. The Subordinated Creditor and each Obligor hereby waives
(i) promptness and diligence, (ii) notice of acceptance and notice of the
incurrence of any Senior Obligation by another Obligor, (iii) notice of any
actions taken by any Finance Party or another Obligor under any Senior Document
or any other agreement or instrument relating thereto, (iv) all other notices,
demands and protests, and all other formalities of every kind in connection with
the enforcement of the Senior Obligations or of the obligations of the
Subordinated Creditor or any Obligor hereunder, the omission of or delay in
which, but for the provisions of this Section 9, might constitute grounds for
relieving the Subordinated Creditor or any Obligor of its obligations hereunder,
(v) any right to compel the any Finance Party to marshall any of the Collateral
or to seek payment from any particular assets of any Obligor or from any third
party, or (vi) any requirement that any Finance Party protect, secure, perfect
or insure any security interest or other lien or any property subject thereto or
exhaust any right to take any action against an Obligor or any other Person or
any collateral.

SECTION 10.    Subrogation. No payment or distribution to any Finance Party
pursuant to the provisions of this Agreement shall entitle the Subordinated
Creditor to exercise any rights of subrogation in respect thereof prior to the
second Business Day following the 91st day after the Senior Obligations shall
have been Paid in Full.

SECTION 11.    Representations and Warranties.

(a)    The Borrower hereby represents and warrants as follows:

(i) The aggregate principal amount of the Subordinated Obligations currently
outstanding is set forth in Schedule II hereto.

(ii) The Subordinated Note, a complete and correct copy of which is attached
hereto, constitutes the legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization and similar laws affecting the enforcement of creditors’ rights
generally.

(iii) There are no instruments, agreements or other writings guaranteeing or
securing any Subordinated Obligation. The Subordinated Obligations are not
secured by any Lien, and are not the subject of any guaranty or other similar
instrument. There are no instruments, agreements or other arrangements, written
or oral, in respect of the Subordinated Obligations, other than the Subordinated
Documents.

(iv) The Subordinated Note has not been amended or otherwise modified, and there
exists no default in respect of any thereof.

(b)    The Subordinated Creditor hereby represents and warrants as follows:

(i) The aggregate principal amount of the Subordinated Obligations currently
outstanding is set forth in Schedule II hereto.

(ii) There are no instruments, agreements or other writings guaranteeing or
securing any Subordinated Obligation. The Subordinated Obligations are not
secured by any Lien, and are not the subject of any guaranty or other similar
instrument. There are no instruments, agreements or other arrangements, written
or oral, in respect of the Subordinated Obligations, other than the Subordinated
Documents.

(iii) The Subordinated Creditor owns the Subordinated Obligations evidenced by
the Subordinated Note issued to it, free and clear of any Lien.

(iv) The Subordinated Creditor has the legal capacity and right to execute,
deliver and perform this Agreement.

(v) The Subordinated Note has not been amended or otherwise modified, and there
exists no default in respect of any thereof.

(vi) The execution, delivery and performance by the Subordinated Creditor of
this Agreement do not and will not contravene any treaty, statute, law or
regulation or any contractual restriction binding on or affecting the
Subordinated Creditor.

(vii) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or other regulatory body is required for
the due execution, delivery and performance by the Subordinated Creditor of this
Agreement.

(viii) This Agreement constitutes the legal, valid and binding obligation of the
Subordinated Creditor, enforceable against the Subordinated Creditor in
accordance with its terms subject to bankruptcy, insolvency, moratorium,
reorganization and other loss effecting creditor’s rights generally, except as
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization and similar laws affecting the enforcement of creditors’ rights
generally.

SECTION 12.    Expenses. The Borrower agrees to pay upon demand to the Senior
Agent the amount of any and all expenses, including the reasonable fees and
expenses of counsel for the Senior Agent and the other Finance Parties, which
the Senior Agent or any other Finance Party may incur in connection with the
exercise or enforcement of any of the rights or interests of any Finance Party
hereunder.

SECTION 13.    Notices. All notices and other communications provided for
hereunder shall be in writing and shall be mailed, telecopied or delivered, to
the respective address set forth below next to the applicable party’s signature;
or as to any such Person at such other address as shall be designated by such
Person in a written notice to each such other Person complying as to delivery
with the terms of this Section 13. All such demands, notices, and other
communications shall be effective (i) if mailed when received or three Business
Days after mailing, whichever occurs first, (ii) if telecopied, when transmitted
and appropriate confirmation is received or (iii) if delivered, upon delivery.

SECTION 14.    Subrogation. Prior to the second Business Day following the 91st
day after the Payment in Full and performance in full of all Senior Obligations,
the Subordinated Creditor shall not have, and shall not directly or indirectly
exercise, any rights that it may acquire by way of subrogation under this
Agreement, by any payment or distribution to any Finance Party hereunder or
otherwise. Upon the payment in full and performance in full in cash in
immediately available funds of all Senior Obligations, the Subordinated Creditor
shall be subrogated to the rights of the Finance Parties to receive payments or
distributions applicable to the Senior Obligations until the Subordinated
Obligations shall be paid in full. For the purposes of the foregoing
subrogation, no payments or distributions to any Finance Party of any cash,
property, or securities to which the Subordinated Creditor would be entitled
except for the provisions of Sections 2, 3 or 4 shall, as among the Subordinated
Creditor and the Obligors, be deemed to be a payment by any Obligor to or on
account of the Senior Obligations.

SECTION 15.    No Representation by the Senior Agent. The Senior Agent has not
made and does not hereby or otherwise make to the Subordinated Creditor, any
representations or warranties, express, or implied. The Senior Agent does not
assume any liability to the Subordinated Creditor with respect to: (a) the
financial or other condition of obligors under any instruments of guarantee with
respect to the Senior Obligations, (b) the enforceability, validity, value or
collectibility of the Senior Obligations or the Subordinated Obligations, any
collateral therefor, or any guarantee or security which may have been granted in
connection with any of the Senior Obligations or the Subordinated Obligations or
(c) any Obligor’s title or right to transfer any collateral or security.

SECTION 16.    Waiver of Claims. To the maximum extent permitted by law, the
Subordinated Creditor waives any claim it might have against any Finance Party
with respect to, or arising out of, any action or failure to act or any error of
judgment, negligence, or mistake or oversight whatsoever on the part of any
Finance Party or their respective directors, officers, employees or agents with
respect to any exercise of rights or remedies under the Senior Documents or any
transaction relating to the Collateral. Neither any Finance Party, nor any of
their respective directors, officers, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Obligor or the Subordinated Creditor
or any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof.

SECTION 17.    Provisions Applicable After Bankruptcy. The provisions of this
Agreement shall continue in full force and effect notwithstanding the occurrence
of any Insolvency Proceeding. To the extent that the Subordinated Creditor has
or acquires any rights under Section 362, 363 or 364 of the Bankruptcy Code with
respect to the Collateral, the Subordinated Creditor hereby agrees not to assert
such rights without the prior written consent of the Senior Agent (which shall
be granted at the Senior Agent’s sole and absolute discretion); provided, that
if requested by the Senior Agent, the Subordinated Creditor shall seek to
exercise such rights in the manner requested by the Senior Agent, including the
rights in payments in respect of such rights. Without limiting the generality of
the foregoing sentence, to the extent that the Senior Agent consents to any
Obligor’s use of cash collateral under Section 363 of the Bankruptcy Code or the
any Finance Party agrees to provide financing to the Borrower under Section 364
of the Bankruptcy Code or seeks adequate protection of its security interests in
any assets of any Obligor, the Subordinated Creditor hereby agrees not to
impede, object to (on grounds of lack of adequate protection, or otherwise), or
otherwise interfere with such use of cash collateral, financing or adequate
protection. The Subordinated Creditor specifically agrees that the Senior Agent
(or its agents or designees) may consent (which shall be granted at the Senior
Agent’s (or its agent’s or designee’s) sole and absolute discretion) to any
Obligor’s use of cash collateral or provide financing to any Obligor on such
terms and conditions and in such amounts as the Senior Agent, in its sole
discretion, may decide and that, in connection with such cash collateral usage
or such financing, any Obligor (or a trustee appointed for the estate of such
Obligor) may grant to the Senior Agent (on behalf of the Finance Parties) (or
its agents or designees) liens and security interests upon all or any part of
the assets of any Borrower or other Obligor, which liens and security interests:
(i) shall secure payments of all Senior Obligations (whether such Senior
Obligations arose prior to the filing of the bankruptcy petition or thereafter);
and (ii) shall be superior in priority to any liens on and any security
interests in the assets of any Borrower or other Obligor held by the
Subordinated Creditor. The Subordinated Creditor (both in its capacity as a
Subordinated Creditor and in its capacity (if any) as a party which may be
obligated to any Obligor or any Obligor’s Affiliates with respect to contracts
which are part of the Senior Agent’s Collateral) agrees not to initiate or
prosecute or encourage any other Person to initiate or prosecute any claim,
action, objection or other proceeding (A) challenging the enforceability of the
claim of the Senior Agent or any other Finance party (or their respective agents
or designees), (B) challenging the enforceability of any liens or security
interests in any assets securing the Senior Obligations, or (C) asserting any
claims which any Obligor may hold with respect to any Finance Party. All
allocations of payments among the Finance Parties and the Subordinated Creditor
shall, subject to any court order, continue to be made after the filing of a
petition under the Bankruptcy Code, or any similar proceeding, on the same basis
that the payments were to be allocated prior to the date of such filing. The
Subordinated Creditor agrees that it will not object to or oppose a sale or
other disposition of any assets securing the Senior Obligations (or any portion
thereof) free and clear of its security interests, liens or other claims under
Section 363 of the Bankruptcy Code or any other provision of the Bankruptcy Code
if the Senior Agent has consented to such sale or disposition of such assets.
The Subordinated Creditor agrees not to assert any right it may have to
“adequate protection” of its interest in the Collateral in any bankruptcy
proceeding and agrees that it will not seek to have the automatic stay lifted
with respect to such security, without the prior written consent of the Senior
Agent (which shall be granted at the Senior Agent’s sole and absolute
discretion). The Subordinated Creditor waives any claim it may now or hereafter
have against any Finance Party (or their respective agents or designees) arising
out of the election of the Senior Agent or any other Finance Party (or their
respective agents or designees), in any case instituted under the Bankruptcy
Code, of the application of Section 1111(b)(2) of the Bankruptcy Code, and/or
out of any cash collateral arrangement, or financing arrangement, or out of any
grant of a security interest, under Section 363 or 364 of the Bankruptcy Code,
with or by any Obligor, as debtor in possession (or with or by any trustee for
any Obligor). The Subordinated Creditor agrees that subordination and other
provisions of this Agreement shall be enforceable under Section 510(a) of the
Bankruptcy Code.

SECTION 18.    Miscellaneous.

(a)    No amendment of any provision of this Agreement shall be effective unless
it is in writing and signed by the Subordinated Creditor, each Obligor and the
Senior Agent, and no waiver of any provision of this Agreement, and no consent
to any departure therefrom, shall be effective unless it is in writing and
signed by the Senior Agent, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

(b)    No failure on the part of the Senior Agent to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.

(c)    Any provision of this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

(d)    Subject to the provisions of Section 2, this Agreement shall terminate
when all of the Senior Obligations have been Paid in Full.

(e)    This Agreement shall (i) be binding on the Subordinated Creditor and each
Obligor and their respective successors and assigns and (ii) inure, together
with all rights and remedies of the Senior Agent and the other Finance Parties
hereunder, to the benefit of the Senior Agent and the other Finance Parties and
their respective successors, transferees and assigns. Without limiting the
generality of clause (ii) of the immediately preceding sentence, any Finance
Party may assign or otherwise transfer any portion of the Loans, and its rights
under any other Senior Document, to any other Person, and such other Person
shall thereupon become vested with all of the benefits in respect thereof
granted to the Finance Parties herein or otherwise. None of the rights or
obligations of the Subordinated Creditor or any Obligor hereunder may be
assigned or otherwise transferred without the prior written consent of the
Senior Agent (which shall be granted at the Senior Agent’s sole and absolute
discretion) except as expressly otherwise provided herein; provided, that the
Subordinated Creditor may assign it rights and obligations without the prior
written consent of the Senior Agent if such sale, assignment or other transfer
is made expressly subject to this Agreement.

(f)    This Agreement shall be governed by and construed in accordance with the
law of the State of New York.

(g)    Each of the Subordinated Creditor and each Obligor hereby irrevocably and
unconditionally:

(i) submits for such Person and the property of such Person in any action, suit
or proceeding relating to this Subordination Agreement or any other Senior
Document to which such Person is a party, or for recognition and enforcement of
any judgment in respect thereof, to the non-exclusive general jurisdiction of
the Supreme Court for New York County in the State of New York, the United
States District Court for the Southern District of New York, and appellate
courts thereof;

(ii) consents to the service of any and all process in any such action, suit or
proceeding by the mailing of copies by registered or certified mail (or any
substantially similar form of mail), postage prepaid, of such process to such
Person at its address specified in Section 18 hereof (it being expressly
understood and agreed that any final judgment in any such action, suit or
proceeding referred to in clause (ii) hereof shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law);

(iii) agrees that any such action, suit or proceeding may be brought in such
courts and waives any objection that such Person may now or hereafter have to
the venue of any such action, suit or proceeding in any such court or that such
action, suit or proceeding was brought in an inconvenient court and agrees not
to plead or claim the same;

(iv) agrees that nothing herein shall affect the right of the Senior Agent to
effect service of process in any other manner permitted by law or shall limit
the right to sue in any other jurisdiction; and

(v) to the extent that such Person has or hereafter may acquire any immunity
from jurisdiction of any court from any legal process (whether through service
of notice, attachment prior to judgment, attachment in aid of execution or
otherwise) with respect to itself or any of its property, waives such immunity
in respect of its obligations under this Agreement and the other Senior
Documents.

(h)    THE SUBORDINATED CREDITOR, EACH OBLIGOR AND THE SENIOR AGENT (BY ITS
ACCEPTANCE OF THIS AGREEMENT) HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING THIS
AGREEMENT, ANY SENIOR DOCUMENT OR ANY AMENDMENT, MODIFICATION OR OTHER DOCUMENT
NOW OR HEREAFTER DELIVERED IN CONNECTION WITH ANY OF THE FOREGOING, AND AGREE
THAT ANY SUCH ACTION, PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT
AND NOT BEFORE A JURY.

(i)    This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally effective as delivery of an original executed
counterpart of this Agreement.

[signature page follows]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized,
as of the date first above written.

 
 
 
 
VISION OPPORTUNITY MASTER FUND, LTD.
By:     
Name:
Title:
 
 
 
HALO TECHNOLOGY HOLDINGS, INC.
By:     
Name:
Title:
 
 
 
DAVID CORPORATION
By:     
Name:
Title:
 
 
 
GUPTA TECHNOLOGIES, LLC
By:     
Name:
Title:
 
 
 
GUPTA TECHNOLOGIES GMBH
By:     
Name:
Title:
 
 
 
GUPTA TECHNOLOGIES LTD.
By:     
Name:
Title:
 
 
 
PROCESS SOFTWARE, INC.
By:     
Name:
Title:
 
 
 
PROFITKEY INTERNATIONAL, LLC
By:     
Name:
Title:
 
 
 
TAC/HALO, LLC
By:     
Name:
Title:
 
 
 
WARP SOLUTIONS, INC.
By:     
Name:
Title:
 
 
 
WARP SOLUTIONS, LTD.
By:     
Name:
Title:
 
 
 
6043577 CANADA, INC.
By:     
Name:
Title:
 
 
 
SPIDER SOFTWARE, INC.
By:     
Name:
Title:
 
 
 
TENEBRIL, INC.
By:     
Name:
Title:
 
 
 
KENOSIA CORPORATION
By:     
Name:
Title:
 
 
 
REVCAST, LLC
By:     
Name:
Title:
 
 
 
EMPAGIO, INC.
By:     
Name:
Title:
 
 
 
FORTRESS CREDIT CORP., AS AGENT FOR AND ON BEHALF OF THE FINANCE PARTIES
By:     
Name:
Title:

1

SCHEDULE I

Subsidiaries

 
 
David Corporation, a California corporation
 
 
Gupta Technologies, LLC, a Delaware corporation
 
 
Gupta Technologies GmbH, a German corporation
 
 
Gupta Technologies Ltd., a U.K. company
 
 
Process Software, Inc., a Delaware corporation
Tenebril Inc., a Delaware corporation
 
 
ProfitKey International, LLC, a Delaware limited liability company
 
 
TAC/Halo, LLC, a Delaware limited liability company
 
 
Warp Solutions, Inc. , a Delaware corporation
 
 
Warp Solutions, Ltd., a U.K. company
 
 
6043577 Canada, Inc. , a Canadian corporation
 
 
Spider Software, Inc. , a Canadian corporation
 
 
Kenosia Corporation., a Delaware corporation
 
 
Revcast, LLC, a Delaware limited liability company
 
 
Empagio, Inc., a Georgia corporation
 
 

2

SCHEDULE II

Principal Amount Owed to Subordinated Creditor

U.S.$2,750,000

3

SCHEDULE III

Instruments, agreements and other

writings evidencing, governing or securing Subordinated Obligations

1. Subscription Agreement between the Borrower and the Subordinated Creditor
dated as of October 11, 2006.

2. Intercreditor and Subordination Agreement among the Borrower, the
Subsidiaries, the financial institutions listed on part 1 of Schedule 1 thereto
and such subordinated noteholders referred to therein dated as of October 11,
2006.

4

EXHIBIT A

PART I
COPY OF SUBORDINATED PROMISSORY NOTE

5

EXHIBIT A

PART II
COPY OF SUBSCRIPTION AGREEMENT

6